This is an appeal from an order of the superior court directing the guardian of the above-named insane person to pay certain amounts to the southern California state hospital for the care and support of his ward at that institution, where he is detained under a commitment as an insane person.
The only point urged by the guardian for a reversal of the order is to the effect that the law making the guardian of the estate of an insane person, where the latter's estate is sufficient, responsible for his maintenance at a state hospital for the insane is unconstitutional. But this contention cannot be upheld.
An insane person is liable for the reasonable value of things furnished to him, necessary for his support. (Civ. Code, sec.38) This was so at common law, where the necessaries were furnished by an individual, and we have never seen a case, and do not think any can be found, holding that this rule comes in conflict with any provision of the constitution of this state or of any other state of the Union. We see no reason why the same rule should not apply to a state hospital for the insane, which does and furnishes for the insane person only those things required by the law of the state. Certainly, those things which are required by law to be done and furnished for an insane person may safely be classed as necessaries.
The contention of appellant based on the theory that these hospitals are charitable and eleemosynary institutions, and should not be converted into boarding-houses, finds a ready answer. It is as necessary to have institutions for the restraint of the insane, whether they be rich or poor, as it is to have prisons and almshouses; and these institutions for the insane are charitable only so far as the legislature makes them so. There is nothing in the constitution inhibiting laws extending charity to people in need of it; but it *Page 569 
is not necessary to extend charity to those who are able to support themselves; indeed, it would be unreasonable to do so.
A law in effect requiring that patients at the hospitals for the insane shall be there supported out of their own estates is wise and reasonable, and does not come within any inhibition of the constitution against class legislation. The law, on the contrary, is general in its application, and recognizes no classification except such as in the very nature of things necessarily exists, and cannot be disregarded. We presume that every state in the Union has its "poor laws," under which the poor and needy, whether they are decrepit, sick, or insane, find protection and support. Of course, those having means for their own support are not admitted to the benefits of these laws. The distinction between the helpless and those able to help themselves is a natural one, and, so far as we are informed, pervades the laws of all civilized countries.
It is not double taxation, nor taxation at all, to require a man to be supported out of his own estate. The money ordered paid herein is for the maintenance of the patient. It goes to the support of the hospital, only because of the presence of the patient therein.
As supporting the foregoing views we cite McNairy County v.McCoin, 101 Tenn. 74; Simons v. Van Benthuysen, 121 Mich. 697;Goodale v. Lawrence, 88 N.Y. 513,1 and cases therein cited; Wattv. Smith, 89 Cal. 602. In the last case it was held that a husband was liable for the support of his indigent wife while an inmate of the insane asylum; and on the same principle the inmate's estate would be liable. The cases cited by appellant holding to a contrary view as to the liability of the husband are in conflict with the California case cited, and are not to be regarded as authority in this state.
We advise that the order be affirmed.
Cooper, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the order is affirmed.                             Henshaw, J., McFarland, J.
1 42 Am. Rep. 259.